Order filed November 17, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00818-CV
                                    ____________

  IN THE MATTER OF THE VEIT JOHNNES BRIMER AND NATALIA
                    ERSHOVA BRIMER


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-01507

                                    ORDER

      The notice of appeal in this case was filed October 10, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant Natalia Ershova Brimer is ordered to pay the filing fee in the
amount of $205.00 to the clerk of this court on or before November 30, 2016. See
Tex. R. App. P. 5. If appellant fails to timely pay the filing fee in accordance with
this order, the appeal will be dismissed.

                                   PER CURIAM